DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2005/0033381 granted to Carter et al (hereinafter “Carter”). 
In reference to claims 1 and 11, Carter discloses a method for providing therapeutic electric current to a treatment site of a patient comprising the steps of: generating a first and second signal having a frequency difference between 1 Hz and 300 Hz, wherein each signal has a frequency of at least 1 KHz and are amplified by Class D switching amplifiers; minimizing the DC component of the first and second signals using balanced amplifiers; operatively coupling a first electrode of at least one pair of electrodes to a patient's body on or beneath a first epidermal or mucous membrane surface; operatively coupling a second electrode of at least one pair of electrodes to a patient's body on or beneath a second epidermal or mucous membrane surface; forming a therapeutic signal configured to reduce pain at a treatment site by simultaneously sending a first signal from the first electrode to the second electrode and sending a second signal from a second electrode to the first electrode, and then simultaneously sending the first signal from the second electrode back to the first electrode and the second signal from the first electrode back to the second electrode, wherein the first and second signals are linearly independent off phase alternating current signals; and adjusting the therapeutic signal utilizing a feedback system based on impedance changes within the patient's body [e.g. abstract (it is noted that the device is capable of using more than one electrode).
In reference to claims 2, 4, 13, and 15, Carter discloses wherein the first and second signals are summed before being amplified [e.g. 0044].
In reference to claims 5-7 and 16-18, Carter discloses wherein the feedback system is configured to monitor at least one of a voltage or a current associated with the impedance of a patient's body and control the therapeutic signal in response and wherein the feedback system utilizes software configured to determine whether a change in the therapeutic signal is required, based at least in part on at least one of said voltage and current [e.g. 0054].
In reference to claim 8, Carter discloses wherein the base frequency value of the two signals is between 200 Hz and 500 KHz [e.g. 0035].
In reference to claims 9 and 19, Carter discloses wherein the feedback system comprises: a resistor or current transformer that monitors a current through the patient; an amplifier for differentially detecting a voltage developed by said current passing through the resistor; a gain block for further amplifying the detected voltage; a buffered attenuator for sampling the voltage across the two electrodes and setting the voltage's value to within a predetermined range of an analog-to-digital (ADC) circuit to which the voltage is to be input; an analog multiplexer having as a first input thereto an output of the gain block and having as a second input thereto an output of the buffered attenuator, the analog multiplexer 26 DM2\ 10607725.1UTILITYATTORNEY DOCKET NO: Y6914-00034 configured to selectively output either the first input or the second input, based on a signal from a CPU; a RMS to DC converter having input thereto for an output of the analog multiplexer, and being configured to output a DC level approximately equal to the RMS value of the applied signal; an analog-to-digital converter configured to convert an analog output of the RMS to DC converter into a digital signal; and a digital attenuator configured to change said output level, as required by the feedback system [e.g. 0068].
In reference to claim 10, Carter discloses further comprising the steps of: monitoring via a timer, the treatment time set by the operator when the electrotherapy device is initialized [e.g. 0072].
In reference to claim 12, Carter discloses further comprising the steps of: adjusting the therapeutic signal utilizing a feedback system based on impedance changes within the patient's body [e.g. 0070].
Allowable Subject Matter
Claim 20 is allowed.
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792